BAUM, Judge
(concurring in part and dissenting in part):
I concur with Judge Gregory’s determination with respect to the assigned errors; however, I do not agree with the action taken. Once it is concluded that a witness in extenuation and mitigation is material and not cumulative, as in this case, I believe the appropriate corrective action is to set the sentence aside and authorize a rehearing on the sentence. In my view, reassessment of the sentence will not cure this error in light of the language in United States v. Williams, 3 M.J. 239 (C.M.A.1977) and United States v. Carpenter, 1 M.J. 384 (1976). The witness must be produced or the proceedings abated.